UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1475



JOSEPH P. PNIEWSKI,

                                             Plaintiff - Appellant,

          versus


MARJORIE MARTORELLA, individually and in her
official capacity as special prosecutor of
Wayne County; WAYNE COUNTY COMMISSION; WEST
VIRGINIA PROSECUTING ATTORNEYS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CA-04-354)


Submitted: November 22, 2005              Decided:   December 1, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph P. Pniewski, Appellant Pro Se.     Richard Gregory McNeer,
CAMPBELL, WOODS, BAGLEY, EMERSON, MCNEER & HERNDON, Huntington,
West Virginia; Matthew Albert Kelly, Huntington, West Virginia;
Steven Kenneth Nord, David E. Rich, OFFUTT, FISHER & NORD,
Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph P. Pniewski seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and dismissing

the West Virginia Prosecuting Attorneys Institute from the case,

dismissing all claims against Marjorie Martorella in her official

capacity, and dismissing the federal claims against Martorella in

her individual capacity.      The case is proceeding on Pniewski’s

state law claims against Martorella in her individual capacity and

his claims against the Wayne County Commission.

          This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders.   28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

order Pniewski seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.       Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                - 2 -